Knowlton, J.
To enhance the damages to be awarded for the taking of a part of his farm, the petitioner introduced evidence tending to show that the farm was well located with reference to its surroundings, and in direct examination he testified that it was situated in a good neighborhood, and gave the names *512of the owners of several places, which he pointed out to the jury on a plan, and which he referred to as nice places and valuable farms.
The respondent was rightly permitted to ask him in cross-examination in regard to the character of the house which was nearest to his upon the same road, and to show by his testimony that at the time of the taking it was so occupied and used as to affect the immediate neighborhood unfavorably as a place of residence. If some of the questions were remote, or immaterial, when considered singly and alone, it was within the discretion of the judge to allow them in connection with the other questions in cross-examination.
It is not contended that the price for which the Buck farm sold was competent as substantive evidence. The farm was not similar to the petitioner’s, nor similarly situated, and the expert witness, who said that he had heard of the price, testified that he did not base his judgment on what he had heard about it, nor take it into consideration in giving his testimony. It is manifest that it could not have been used in cross-examination to test his knowledge, without trying at length the question how far it resembled the petitioner’s property, or other property whose qualities and value were in evidence. To have prosecuted this inquiry would probably have distracted and misled the jury. The question was rightly excluded.

Exceptions overruled.